Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Claims 1-22 are pending.


Response to Arguments
2.         In view of Applicant’s amendments, the rejections under 35 USC 112(b) are withdrawn.

With regards to the substantive amendment, Applicant has argued on page 7:

The rejection of previously pending claim 1 asserts that Lee teaches the corresponding feature of the previously pending claim. Notably, however, the rejection and Lee are directed to outputting data “when a user touches the touch sensor” (Lee, paragraph 46) and “detection [of] location and fingerprint presses” (Office Action, at page 6). Significantly, however, neither the cited sections, nor any other sections, of Lee teach, or even suggest, an interface configured to request - from a running application - a wanted scan location of the screen that the application uses for a fingerprint scan. The Applicant submits that the other cited references do not cure this deficiency of Lee. Consequently, it cannot be said that the cited references teach all of the features of amened[sic] claim 1.




As an initial matter, the Examiner has done a search of Applicant’s specification and has determined the particular phrase in question does not appear as claimed in the specification, nor does Applicant appear to cite the particular support for this amendment.  

Applicant’s support for such amendment appears to draw from specification [0030] reciting:
[0030] In the example of Figure 2, the user interface (UI) requests, from an application that is running, a screen location 220 that the application wants the user to place their finger for fingerprint authentication. When the user touches the screen, the UI receives the location of the screen touched, for example, using capacitive touch sensors of the display. If the screen location 220 received from the application overlaps with the location received from the capacitive touch sensors, then the UI can enable (power On) the corresponding fingerprint sensors, in this example the lower left region 208 and lower right region 110.

The Examiner has bolded the relevant portion.  

Based on Applicant’s support in the specification, and the amendment as claimed, it is the Examiner’s position that it is not clear why Chen et al. does not disclose Applicant’s amendment.  

More concretely, it is not clear what a “wanted” location is beyond merely what the program specifies.  In other words, in Chen, there is a specified location for the user to enter their fingerprint.  See Chen Figure 1, Item 102, see also Chen [0068, 0064] (finger print sensor located at the target icon, said target icon being the icon of the application the user wants to execute.)



To the extent it was Applicant’s intent to recite some manner of specific requested location for a fingerprint scan as part of an authentication process, such limitation is met by Chen [0063-0064] which indicates that it is the specific location of the app in question where the target fingerprint analysis shall be conducted.  

To the extent that such “wanted” location connotes the want of the human user, it is the Examiner’s position that such wanted location is designated based on the particular App, the user wishes to open (and hence authenticate with) Chen [0063-0064, 0068]

Perhaps Applicant may argue that the art of Chen does not specify a wanted location in that such wanted location in Chen is not related by way of a specific prompt to the user such as in Figure 2 of Applicant specification.  But the Examiner contends that such prompt is not claimed.  The specific claim amendment recites the interface requests from the running application, a wanted scan location of the screen, not from the user.   If it was Applicant’s intent to claim some visual prompting of a designated fingerprint zone to the user, such intent does not appear on the face of the subject matter asserted by the amendment.  

Applicant’s recitation that it is the interface which requests from the running application a wanted scan location of the screen appears to be met by the art of Chen, which teaches a wanted 

For these reasons, the rejections are maintained. 



35 USC § 112(f) interpretation
3.	As previously stated, Claim 21 recites claim limitation “means for identifying a screen location…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   Accordingly this limitation of claim 21 will be construed in accordance with the specification for its structural equivalents. 


Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 1, 3-4, 6-12, 14-16, 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP 3454248 A1 in view of Lee et al. USPGPUB 2008/0093130.

6.         Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP 3454248 A1 in view of Lee et al. USPGPUB 2008/0093130 in further view of Chen US patent 8487899. (hereinafter Chen ‘899)

7.         Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP 3454248 A1 in view of Lee et al. USPGPUB 2008/0093130 in further view of Dutton et al.  US 20090327678.

In reference to claim 1:
Chen teaches an apparatus for authenticating a user comprising: 
a screen, where a screen is displayed showing an array of Apps of a smartphone device.     Chen (Figures 2A and 3)  see also [0075-0079]
a plurality of fingerprint scanners located under the screen, the plurality of fingerprint scanners corresponding to respective regions of the screen, where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device.     Chen (Figures 2A and 3)  see also [0075-0079]  
and a touch sensor configured to identify a screen location touched by a user, and based on the screen location touched by the user and the wanted scan location of the screen, enable fingerprint scanners covering the wanted location of the screen, where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app.     Chen (Figures 2A and 3)  see also [0075-0079]  


Chen does not explicitly teach 
an interface configured to request, from a running application, a wanted scan location of the screen that the application uses for a fingerprint scan, 

Nevertheless, Lee et al. USPGPUB 2008/0093130, Figure 12 and [0046] teaches a method where an interface requesting a location of a screen may be performed via an API or Application programming interface.  One of the advantages of this method is that it allows for the separate step of detection location and fingerprint presses.  For example Lee et al. [0050-0053] teaches 

Chen teaches an apparatus where wanted scan locations on the screen are determined based on the particular App desired to be opened by the user.  Chen [0063-0064, 0068]  Chen additionally teaches that only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app, and where the interface to request a location of the screen to be activated is inherent to the data software (the software interface to request such location from other internal software modules) Chen (Figures 2A and 3)  see also [0075-0079]  

Chen additionally teaches that such data may be passed through an API such as in Chen [0090]

It would have been obvious to one of ordinary skill in the art before the effective filing date to request the wanted location of the screen of the finger press through an interface such as an API in order to separate the steps of location detection from fingerprint activation, which could potentially allow distinguishing accidental from intentional activations. 
 


Chen in view of Lee et al. does not explicitly teach the apparatus of claim 1, wherein the touch sensor is a capacitive sensor. 

However Chen ‘899 (Chen US patent 8487899) teaches a touchscreen interface implemented as a capacitive sensor arrangement.  Chen ‘899 See Figures 2,3, & (Column 1, lines 65 – Column 2, lines 5) teaches that one of the advantages of a general capacitive touch sensor is that the sensor can easily determine the location of a touch point.   In the particular capacitive sensor taught by Chen however, Chen improves upon existing capacitive sensor technology by having more than one dimension of sensing lines.  This allows the determination of locations of two touch points.  Chen ‘899 (Column 2, lines 1-15), which is advantageous in facilitating smartphone user interactions where a user may touch two locations on the screen at the same time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the capacitive touch sensor of Chen ‘899 into the smartphone of Chen EP 3454248 A1 in order to allow interactivity with a smartphone in which a user may touch more than one location on the smartphone screen at one time.   

In reference to claim 3:
Chen in view of Lee et al. teaches the apparatus of claim 1, wherein the touch sensor is an ultrasonic sensor, where the fingerprint sensor may be an ultrasonic sensor. Chen [0096]

In reference to claim 4:
where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app.     Chen (Figures 2A and 3)  see also [0075-0079]  

In reference to claim 5:
Chen in view of Lee et al. does not explicitly teach the apparatus of claim 4, wherein the fingerprint scan authentication process comprises transmitting a fingerprint scan over a peripheral bus.   Nevertheless, Chen [0086] does go so far as to teach that the fingerprint information is to be received by the processor.

Dutton et al. US 20090327678 [0032] teaches a method where a fingerprint sensor transmitted outputted fingerprints to the processor through the use of a peripheral bus. 
A peripheral bus is the I/O data line a processor engages to communication and receive data from other peripheral devices.  Although the term “peripheral” may invoke concepts of separate disk drives, and physical adjoining apparatuses, the data line itself is merely used by the processor for receiving data from potential output sources.  



It would have been obvious to one of ordinary skill in the art before the effective filing date to transmit the fingerprint information to the processor of Chen via a peripheral bus in order to allow the processor to receive information through its standard and extended data I/O line.  



In reference to claim 6:
Chen in view of Lee et al. teaches the apparatus of claim 4, wherein the fingerprint scan authentication process comprises comparing a fingerprint scan to a previously scanned fingerprint, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app, said fingerprint first stored in Chen (Figures 2A) see also Figure 3 see also [0075-0079]  
 
In reference to claim 7:
Chen in view of Lee et al. teaches the apparatus of claim 4, wherein the fingerprint scan authentication process is performed by a processor, where the authentication method may be performed by a processor [0008, 0084-0085] see also the method described in Figures 2A, 3, [0007, 0075-0079] for what process is in fact implemented by the processor.
 

Chen teaches the apparatus of claim 4, wherein determining if the location where the screen is touched corresponds to the wanted scan location of the screen is done by a user interface (UI) , where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app.     Chen (Figures 2A and 3)  see also [0075-0079], and where conversely a fingerprint is scanned in to later unlock the application.  
 
In reference to claim 9:
Chen in view of Lee et al. teaches the apparatus of claim 1, further comprising a capacitive touch sensor that detects a location where the screen is touched, and if the location where the screen is touched does not correspond to the wanted scan location of the screen, then no fingerprint scanners are enabled and a finger print scan authentication process is not initiated, where Chen[0020] teaches that activating only the fingerprint sensor at the target region conserves power and that only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app, said fingerprint first stored in Chen (Figures 2A) see also Figure 3 see also [0075-0079]  
 
In reference to claim 10:
where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations, which cover “substantially an entire area of the screen” Chen (Figures 2A and 3)  see also [0075-0079]  
 
Claim 11 is substantially similar to claim 1 and is rejected for the same reasons.  
Claim 12 is substantially similar to claim 1 and is rejected for the same reasons, the subject matter of claim 12 being present in claim 1.

Claim 13 is substantially similar to claim 2 and is rejected for the same reasons. 
Claim 14 is substantially similar to claim 3 and is rejected for the same reasons. 
 
In reference to claim 15:
Chen in view of Lee et al. teaches the method of claim 11, wherein if the screen location touched by the user, and the wanted scan location of the overlap, then enabling fingerprint scanners covering the region of the location of the screen that the application uses for a fingerprint scan, where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app.     Chen (Figures 2A and 3)  see also [0075-0079], and where conversely a fingerprint is scanned in to later unlock the application.  

In reference to claim 16:
Chen in view of Lee et al. teaches the method of claim 11, wherein if the location where the screen is touched corresponds to the wanted scan location of the screen then a fingerprint scan authentication process is initiated, where a plurality of fingerprint scanners is located under the screen corresponding to respective regions of the screen at the APP icon locations displayed on the smartphone device, and where only the sensor corresponding to the screen location under the APP icon touched by the user is activated (the app wanted by the user) and enabled to scan the user fingerprint, said fingerprint used to encrypt and fingerprint lock its respective app.     Chen (Figures 2A and 3)  see also [0075-0079], and where conversely a fingerprint is scanned in to later unlock the application.  
 
Claim 17 is substantially similar to claim 5 and is rejected for the same reasons.  
Claim 18 is substantially similar to claim 6 and is rejected for the same reasons.  
Claim 19 is substantially similar to claim 7 and is rejected for the same reasons.  
Claim 20 is substantially similar to claim 9 and is rejected for the same reasons.  
Claim 21 is substantially similar to claim 1 and is rejected for the same reasons.  
Claim 22 is substantially similar to claim 4 and is rejected for the same reasons.  


Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	The following art not relied upon is made of record:
USPGPUB 20140253501 teaches a display device with touch detection sensors.
US 8344862 teaches a tactile messaging system.
US 20150123775 teaches a haptic sensing touchscreen
US 20170265810 teaches an elastic touchscreen sensor.
USPGUB 20150371073 fig. 4 and para 0083-0087 teaches recording a fingerprint in a designated fingerprint processing area in a running GUI. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS  HO/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494